DETAILED ACTION
Notice to Applicant
This communication is in response to the application submitted January 28, 2020.  The present application is a CON of application 13/798,031 (now abandoned).  Claims 1 – 16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 230 (Figure 2); 522, 524, 532 (Figure 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “232” has been used to designate both “Query/Search” and “Servers”.
reference character “236” has been used to designate both “Database” and “Module”.  
  	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "512" and "508" have both been used to designate “Similarity Mapper” in Figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

Claim Objections
Claims 2 and 10 are objected to because of the following informalities:  The phrase “reconciled medication information” should read “reconciled medical information”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step One
Claims 1 – 16 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 

Step 2A Prong One
Independent claims 1 and 9 recite a method for referral analysis, the method comprising: inferring referral activity not reported into a referral workflow utilizing intent-based clustering of medical information; and generating reporting metrics from the inferred referral activity. 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover mental processes by tracking patient referral practices. If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, or opinion, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).

Step 2A Prong Two
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “a medical information navigation engine ("MINE") system”, “displaying the metrics on a dashboard”, “an inference engine”, “an analyzer”, “a medical information interface”, “a reconciliation engine”, and “a presentation engine” are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The published specification supports this conclusion as follows:
[0048] The foregoing modules may be software programs, executed by a computer or computing engine of suitable sorts, or may be implemented in hardware.
[0049] FIG. 3 shows an exemplary embodiment implementing the system 100 using various devices. That is, the medical system 330 is analogous to the system 100 and is shown to include the sources 114 coupled to communicate, securely, through the secure communication link 342, to the interface 113. The link 342 may be any suitable communication channel allowing information, of various formats and types, to be transferred to the interface 113 in a secure and encrypted fashion. Exemplary communication channels of which the link 342 is made include the Internet, VPN connections over the Internet, private dedicated digital lines such as Tl, T3, El, E3, SONET, and other fiber optic formats. 
[0050] The interface 113, in some embodiments, is a software program that executes on one or more servers 232, which can be a server of any kind of suitable computing engine, such as personal computer (PC). The servers 232 receive secure information through the link 342 from the sources 114. The processor 116, in some embodiments, includes the module 236 and one or more servers 234, which may be any suitable computing engine, similar to the servers 232, including but not limited to PCs or servers.
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2 – 8 and 10 – 16 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 9 – 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breitenstein et al., herein after Breitenstein (U.S. Publication Number 2011/0077972 A1).

Claim 1: Breitenstein teaches in a medical information navigation engine ("MINE"), a method for referral analysis, the method comprising: 
inferring referral activity not reported into a referral workflow system utilizing intent-based clustering of medical information (paragraph 66 discloses the clinical informatics platform may be used for social network analysis of health care providers, 
generating reporting metrics from the inferred referral activity (paragraph 54 discloses that the analytics may be presented in a number of reporting formats, such as tables and graphs; paragraph 67 discloses the use of analytic reporting enables the managing of provider networks and provider network shared patients or referrals; paragraph 72 discloses using the visualization reports to identify certain practitioners who are draining referrals from the clinical system); and 
displaying the metrics on a dashboard (paragraph 56 discloses the clinical informatics platform may comprise a dashboard for real-time data processing and predictive clinical surveillance system that identifies high risk, high cost patients, tracks necessary care, and supports clinicians to intervene to improve care; paragraph 66 discloses a network analysis visualization tool).
Therefore it would have been obvious to a person or ordinary skill in the art at the time the invention was made to include generating reporting metrics from the inferred referral activity with the method taught by Breitenstein, with the motivation of managing 

Claim 2: Breitenstein teaches the method of claim 1. Breitenstein teaches a method wherein the intent-based clustering of medical information further comprises:
receiving medical information from a plurality of medical sources (paragraph 46 discloses a data extraction facility extracting data from a plurality of disparate healthcare and claims data sources); 
reconciling the medical information (paragraphs 47 – 48 disclose using rules or ontological hierarchies to aggregate data from a plurality of sources into a single standardized data element and validating the data by omitting outlier values or unreliable data); and 
clustering the reconciled medical information, wherein the clustering includes applying at least one clustering rule to the reconciled medication information (paragraph 51 discloses using the clinical analytics toll to enable analytic data grouping of the clinical data).  

Claim 3: Breitenstein teaches the method of claim 2.  Breitenstein teaches a method wherein the reconciling further comprises applying at least one similarity rule (paragraph 47 discloses using rules or ontological hierarchies to aggregate data from a plurality of sources by comparing the various terminologies used in the plurality of data sources to identify a single standardized data element).  

Claim 4: Breitenstein teaches the method of claim 3. Breitenstein teaches a method wherein the at least one similarity rule includes comparing patient data attributes (paragraph 47 discloses comparing the various terminologies used in the plurality of data sources to identify a single standardized data element).  

Claim 5: Breitenstein teaches the method of claim 4. Breitenstein teaches a method further comprising computing a distance between the patient data attributes and clustered reconciled medical information (paragraph 47 discloses using rules or ontological hierarchies to aggregate data from a plurality of sources by comparing the various terminologies used in the plurality of data sources to identify a single standardized data element). 

Claim 9: Breitenstein teaches a medical information navigation engine ("MINE") comprising: 
an inference engine configured to infer referral activity not reported into a referral workflow system utilizing intent-based clustering of medical information (paragraph 66 discloses the clinical informatics platform may be used for social network analysis of health care providers, provider network shared patients, and referrals; paragraph 67 discloses the clinical informatics platform may enable social network analysis of health care providers (e.g. primary care physicians, specialists) interactions which may enable managing provider networks and provider network shared patients or referrals; paragraph 74 discloses a method for describing, evaluating, understanding, or managing a network of health care provides including constructing a referral network 
an analyzer configured to generate reporting metrics from the inferred referral activity (paragraph 54 discloses that the analytics may be presented in a number of reporting formats, such as tables and graphs; paragraph 67 discloses the use of analytic reporting enables the managing of provider networks and provider network shared patients or referrals; paragraph 72 discloses using the visualization reports to identify certain practitioners who are draining referrals from the clinical system); and 
a display configured to display the metrics on a dashboard (paragraph 56 discloses the clinical informatics platform may comprise a dashboard for real-time data processing and predictive clinical surveillance system that identifies high risk, high cost patients, tracks necessary care, and supports clinicians to intervene to improve care; paragraph 66 discloses a network analysis visualization tool).  
Therefore it would have been obvious to a person or ordinary skill in the art at the time the invention was made to include generating reporting metrics from the inferred referral activity with the method taught by Breitenstein, with the motivation of managing provider network shared patients or referrals and identifying practitioners who are draining referrals from the clinical system (paragraphs 67 and 72).

Claim 10: Breitenstein teaches the MINE of claim 9. Breitenstein teaches wherein the inference engine further comprises: 

a reconciliation engine configured to reconcile the medical information (paragraphs 47 – 48 disclose using rules or ontological hierarchies to aggregate data from a plurality of sources into a single standardized data element and validating the data by omitting outlier values or unreliable data); and 
an intent-based presentation engine configured to cluster the reconciled medical information, wherein the clustering includes applying at least one clustering rule to the reconciled medication information (paragraph 51 discloses using the clinical analytics toll to enable analytic data grouping of the clinical data).  

Claim 11: Breitenstein teaches the MINE of claim 10. Breitenstein teaches wherein the reconciling further comprises applying at least one similarity rule (paragraph 47 discloses using rules or ontological hierarchies to aggregate data from a plurality of sources by comparing the various terminologies used in the plurality of data sources to identify a single standardized data element).  

Claim 12: Breitenstein teaches the MINE of claim 11. Breitenstein teaches wherein the at least one similarity rule includes comparing patient data attributes (paragraph 47 discloses comparing the various terminologies used in the plurality of data sources to identify a single standardized data element).  

Claim 13: Breitenstein teaches the MINE of claim 12. Breitenstein teaches wherein the intent-based presentation engine is further configured to compute a distance between the patient data attributes and clustered reconciled medical information (paragraph 47 discloses using rules or ontological hierarchies to aggregate data from a plurality of sources by comparing the various terminologies used in the plurality of data sources to identify a single standardized data element).  

Claim 16: Breitenstein teaches the MINE of claim 11. Breitenstein teaches wherein the analyzer is further configured to generate the metrics for in network referrals and out of network referrals (paragraph 72 discloses using the referral network analytics to determine which practitioners are draining referral patients from a clinic’s network). 

Claim 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breitenstein et al., herein after Breitenstein (U.S. Publication Number 2011/0077972 A1) further in view of Rao et al., herein after Rao (U.S. Publication Number 2006/0265253 A1).

Claim 6: Breitenstein teaches the method of claim 5. 
Breitenstein fails to explicitly teach the following limitations met by Rao as cited:
wherein if the distance is less than a threshold, then the clustered reconciled medical information is included as a referral (paragraph 37 discloses the information 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Breitenstein to further include patient data mining improvements where a probability of a disease is determined as a function of mining a previous patient record and data input at the time of treatment as disclosed by Rao.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Breitenstein in this way to infer patient referrals when the referral data is missing, inconsistent, or incorrect (Rao:  paragraph 20).

Claim 14: Breitenstein teaches the MINE of claim 13. 
Breitenstein fails to explicitly teach the following limitations met by Rao as cited:
wherein if the distance is less than a threshold, then the clustered reconciled medical information is included in a presentation cluster prepared for the user (paragraph 37 discloses the information identified as relevant by the clinical guideline provides an indication of probability that a factor or item of information indicates or does not indicate a particular diagnosis, the relevance may be more specific such as 
The motivation to combine the teachings of Breitenstein and Rao is discussed in the rejection of claim 6, and incorporated herein. 

Claims 7, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breitenstein et al., herein after Breitenstein (U.S. Publication Number 2011/0077972 A1) further in view of Wood (U.S. Publication Number 2011/0093334 A1).

Claim 7: Breitenstein teaches the method of claim 1. 
Breitenstein fails to explicitly teach the following limitations met by Wood as cited:
wherein the metric includes adding the inferred referral activity to reported referral activity to generate a combined referral number, and dividing the reported referral activity by the combined referral number (Figure 6; paragraph 13 discloses the referral count for each member is divided by the total number of referrals).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Breitenstein to further include a system and device comprising at least one database module that is configured to monitor a referral count of at least one user of a network as disclosed by Wood.


Claim 8: Breitenstein and Wood teach the method of claim 7. Breitenstein teaches a method wherein the metric is performed for in network referrals and out of network referrals (paragraph 72 discloses using the referral network analytics to determine which practitioners are draining patient referral patients from a clinic’s network).  

Claim 15: Breitenstein teaches the MINE of claim 13. 
Breitenstein fails to explicitly teach the following limitations met by Wood as cited:
wherein the analyzer is further configured to generate the metrics by adding the inferred referral activity to reported referral activity to generate a combined referral number, and dividing the reported referral activity by the combined referral number (Figure 6; paragraph 13 discloses the referral count for each member is divided by the total number of referrals).  
The motivation to combine the teachings of Breitenstein and Wood is discussed in the rejection of claim 7, and incorporated herein. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325.  The examiner can normally be reached on Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KRISTINE K. RAPILLO

Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626